                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                            Plaintiff,

       v.                                               Case No. 17-CR-222

DEVIN JEFFERSON,

                            Defendant.



                                   PLEA AGREEMENT



      1.       The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Laura S. Kwaterski, Assistant

United States Attorney, and the defendant, Devin Jefferson, individually and by attorney

Robert J Penegor, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter

into the following plea agreement:

                                         CHARGES

      2.       The defendant has been charged in a four-count indic 'Lent, which alleges

violations of Title 18, United States Code, Sections 1951(a) and 2.

      3.       The defendant has read and fully understands the charges contained in the

indictment. He fully understands the nature and elements of the crimes with which he

has been charged, and those charges and the terms and conditions of the plea agreement

have been fully explained to him by his attorney.



            Case 2:17-cr-00222-PP Filed 10/23/18 Page 1 of 20 Document 42
      4.      The defendant voluntarily agrees to plead guilty to the following counts set

forth in full as follows:

                                       COUNT TWO
        THE GRAND JURY FURTHER CHARGES:
       1.     At all times material to this Indictment, the Walgreens store located at 4730
South 27th Street, in Milwaukee, Wisconsin, was engaged in the purchase and sale of
articles and commodities in interstate commerce.
        2.    On or about March 8, 2017, in the State and Eastern District of Wisconsin,

                                    DEVIN JEFFERSON,
did unlawfully obstruct, delay, and affect commerce by robbery, in that the defendants
did unlawfully take and obtain U.S. Currency and goods belonging to Walgreens from
and in the presence of an employee of the Walgreens store against his will by means of
actual and threatened force, violence, and fear of injury to his person.
              In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                      COUNT THREE
        THE GRAND JURY FURTHER CHARGES:
       1.     At all times material to this Indictment, the Walgreens located at 3701 South
Howell Avenue in Milwaukee, Wisconsin, was engaged in the purchase and sale of
articles and commodities in interstate commerce.
        2.    On or about March 10, 2017, in the State and Eastern District of Wisconsin,
                                    DEVIN JEFFERSON,
did unlawfully obstruct, delay, and affect commerce by robbery, in that the defendants
did unlawfully take and obtain U.S. Currency and goods belonging to Walgreens from
and in the presence of an employee of the Walgreens store against his will by means of
actual and threatened force, violence, and fear of injury to his person.
              In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                      COUNT FOUR
       THE GRAND JURY FURTHER CHARGES:
       1.     At all times material to this Indictment, the Walgreens located at N83
W15701 Appleton Avenue, in Menomonee Falls, Wisconsin, was engaged in the purchase
and sale of articles and commodities in interstate commerce.
       2.     On or about March 10, 2017, in the State and Eastern District of Wisconsin,
                                   DEVIN JEFFERSON,
did unlawfully   obstruct, delay, and  affect commerce by robbery, in that the defendants
did unlawfully take and obtain U.S. Currency and goods belonging to Walgreens from
and in the presence of an employee of the Walgreens store against his will by means of
actual and threatened force, violence, and fear of injury to his person.
       In violation of Title 18, United States Code, Sections 1951(a) and 2.

                                         2
           Case 2:17-cr-00222-PP Filed 10/23/18 Page 2 of 20 Document 42
      5.       The defendant acknowledges, understands, and agrees that he is, in fact,

guilty of the offenses described in paragraph 4. The parties acknowledge and understand

that if this case were to proceed to trial, the government would be able to prove the facts

in Attachment A beyond a reasonable doubt. The defendant admits that these facts are

true and correct and establish his guilt beyond a reasonable doubt. This information is

provided for the purpose of setting forth a factual basis for the plea of guilty. It is not a

full recitation of the defendant's knowledge of, or participation in, these offenses.

                                       PENALTIES

      6.       The parties understand and agree that the offenses to which the defendant

will enter a plea of guilty carry the following maximum term of imprisonment and fine:

a maximum of 20 years and $250,000. Each count also carries a mandatory special

assessment of $100 and up to three years of supervised release. The parties further

recognize that a restitution order may be entered by the court. The parties'

acknowledgments, understandings, and agreements with regard to restitution are set

forth in paragraph 30 of this agreement.

      7.       The defendant acknowledges, understands, and agrees that he has

discussed the relevant statutes as well as the applicable sentencing guidelines with his

attorney.

                        DISMISSAL OF REMAINING COUNT

      8.       The government agrees to move to dismiss the remaining count of the

superseding indictment at the time of sentencing.



                                          3
            Case 2:17-cr-00222-PP Filed 10/23/18 Page 3 of 20 Document 42
                                         ELEMENTS

      9.        The parties understand and agree that in order to sustain the charge of

armed Hobbs Act robbery as set forth in Counts Two, Three, and Four, the government

must prove each of the following propositions beyond a reasonable doubt:

       First, the defendant or his co-actor knowingly obtained or attempted to obtain
       money or property from or in the presence of a person;
       Second, the defendant or his co-actor did so by means of robbery;
       Third, the defendant or his co-actor believed that the person parted with the
       money or property because of the robbery; and
       Fourth, the robbery affected interstate commerce.

                               SENTENCING PROVISIONS

     10.        The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to

the presentence report, including that the presentence report be disclosed not less than

35 days before the sentencing hearing, in favor of a schedule for disclosure, and the filing

of any objections, to be established by the court at the change of plea hearing.

     11.        The parties acknowledge, understand, and agree that any sentence imposed

by the court will be pursuant to the Sentencing Reform Act, and that the court will give

due regard to the Sentencing Guidelines when sentencing the defendant.

     12.        The defendant acknowledges and agrees that his attorney has discussed the

potentially applicable sentencing guidelines provisions with him to the defendant's

satisfaction.

     13.        The parties acknowledge and understand that prior to sentencing the

United States Probation Office will conduct its own investigation of the defendant's

criminal history. The parties further acknowledge and understand that, at the time the

defendant enters a guilty plea, the parties may not have full and complete information
                                            4
        Case 2:17-cr-00222-PP Filed 10/23/18 Page 4 of 20 Document 42
regarding the defendant's criminal history. The parties acknowledge, understand, and

agree that the defendant may not move to withdraw the guilty plea solely as a result of

the sentencing court's determination of the defendant's criminal history.

                          Sentencing Guidelines Calculations

     14.      The defendant acknowledges and understands that the sentencing

guidelines recommendations contained in this agreement do not create any right to be

sentenced within any particular sentence range, and that the court may impose a

reasonable sentence above or below the guideline range. The parties further understand

and agree that if the defendant has provided false, incomplete, or inaccurate information

that affects the calculations, the government is not bound to make the recommendations

contained in this agreement.

                                    Relevant Conduct

     15.      The parties acknowledge, understand, and agree that pursuant to

Sentencing Guidelines Manual § 1B1.3, the sentencing judge may consider relevant

conduct in calculating the sentencing guidelines range, even if the relevant conduct is not

the subject of the offenses to which the defendant is pleading guilty.

                                   Base Offense Level

     16.      The parties agree to recommend to the sentencing court that the applicable

base offense level for the offenses charged in Counts Two, Three, and Four are 20 under

Sentencing Guidelines Manual § 2B3.1(a).




                                         5
           Case 2:17-cr-00222-PP Filed 10/23/18 Page 5 of 20 Document 42
                                    Base Offense Level

      17.      The parties agree to recommend to the sentencing court that a one-level

increase under Sentencing Guidelines Manual § 2B3.1(b)(6) is applicable to the offense

level for the offenses charged in Counts Two, Three, and Four because controlled

substances were taken in each of these armed robberies.

                                         Weapons

     18.       The parties acknowledge and understand that the government will

recommend to the sentencing court that a 6-level increase under Sentencing Guidelines

Manual § 2B3.1(b)(2)(B) is applicable to the offense level for the offenses charged in

Counts Two and Four because the offenses involved the pointing of a firearm directly at

a victim and a 5-level increase under § 2B3.1(b)(2)(C) is applicable to the offense level for

the offense charged in Count Three because a firearm was possessed.


                                    Physical Restraint

     19.       The parties acknowledge and understand that the government will

recommend to the sentencing court that a two-level increase under Sentencing Guidelines

Manual § 2B3.1(b)(4)(B) is applicable to the offense level for the offenses charged in

Counts Two and Four because the defendant physically restrained victims to facilitate

the commission of the offenses as the armed robbers moved the victims at gunpoint to

the safe.

                                     Multiple Counts

     20.       The parties acknowledge and understand that the government will

recommend to the sentencing court that 28 is the highest offense level and a 3-level
                                          6
            Case 2:17-cr-00222-PP Filed 10/23/18 Page 6 of 20 Document 42
increase for the multiple counts involved under Sentencing Guidelines Manual § 3D1.4

is applicable to determine the combined offense level of 31 for the offenses charged in

Counts Two, Three, and Four.

                               Acceptance of Responsibility

     21.      The government agrees to recommend a two-level decrease for acceptance

of responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if

the defendant exhibits conduct consistent with the acceptance of responsibility. The

defendant acknowledges, understands, and agrees that conduct consistent with the

acceptance of responsibility includes but is not limited to the defendant's voluntary

identification and disclosure to the government of any and all actual or potential victims

of the offenses prior to sentencing. In addition, if the court determines at the time of

sentencing that the defendant is entitled to the two-level reduction under § 3E1.1(a), the

government agrees to make a motion recommending an additional one-level decrease as

authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant timely

notified authorities of his intention to enter a plea of guilty.

                              Sentencing Recommendations

     22.      Both parties reserve the right to provide the district court and the probation

office with any and all information which might be pertinent to the sentencing process,

including but not limited to any and all conduct related to the offense as well as any and

all matters which might constitute aggravating or mitigating sentencing factors.

     23.      Both parties reserve the right to make any recommendation regarding any

and all factors pertinent to the determination of the sentencing guideline range; the fine
                                          7
           Case 2:17-cr-00222-PP Filed 10/23/18 Page 7 of 20 Document 42
to be imposed; the amount of restitution and the terms and condition of its payment; the

length of supervised release and the terms and conditions of the release; the defendant's

custodial status pending the sentencing; and any other matters not specifically addressed

by this agreement.

     24.      The government agrees to recommend a sentence within the applicable

sentencing guideline range, as determined by the court.

                            Court's Determinations at Sentencing

     25.      The parties acknowledge, understand, and agree that neither the sentencing

court nor the United States Probation Office is a party to or bound by this agreement. The

United States Probation Office will make its own recommendations to the sentencing

court. The sentencing court will make its own determinations regarding any and all issues

relating to the imposition of sentence and may impose any sentence authorized by law

up to the maximum penalties set forth in paragraph 7 above. The parties further

understand that the sentencing court will be guided by the sentencing guidelines but will

not be bound by the sentencing guidelines and may impose a reasonable sentence above

or below the calculated guideline range.

     26.      The parties acknowledge, understand, and agree that the defendant may

not move to withdraw the guilty plea solely as a result of the sentence imposed by the

court.

                               FINANCIAL MATTERS

     27.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of

                                         8
           Case 2:17-cr-00222-PP Filed 10/23/18 Page 8 of 20 Document 42
the judgment of conviction. The defendant further understands that any payment

schedule imposed by the sentencing court shall be the minimum the defendant is

expected to pay and that the government's collection of any and all court imposed

financial obligations is not limited to the payment schedule. The defendant agrees not to

request any delay or stay in payment of any and all financial obligations. If the defendant

is incarcerated, the defendant agrees to participate in the Bureau of Prisons' Inmate

Financial Responsibility Program, regardless of whether the court specifically directs

participation or imposes a schedule of payments.

                                            Fine

     28.      The parties agree to recommend that no fine be imposed.

                                    Special Assessment

     29.      The defendant agrees to pay the special assessment in the amount of $300

prior to or at the time of sentencing.

                                         Restitution

     30.      The defendant agrees to pay restitution as ordered by the court. The

defendant understands that because restitution for the offenses is mandatory, the amount

of restitution shall be imposed by the court regardless of the defendant's financial

resources. The defendant agrees to cooperate in efforts to collect the restitution obligation.

The defendant understands that imposition or payment of restitution will not restrict or

preclude the filing of any civil suit or administrative action.




                                         9
           Case 2:17-cr-00222-PP Filed 10/23/18 Page 9 of 20 Document 42
                           DEFENDANT'S WAIVER OF RIGHTS

     31.         In entering this agreement, the defendant acknowledges and understands

that he surrenders any claims he may have raised in any pretrial motion, as well as certain

rights which include the following:

            a.      If the defendant persisted in a plea of not guilty to the charges against
                    him, he would be entitled to a speedy and public trial by a court or jury.
                    The defendant has a right to a jury trial. However, in order that the trial
                    be conducted by the judge sitting without a jury, the defendant, the
                    government and the judge all must agree that the trial be conducted by
                    the judge without a jury.

            b.     If the trial is a jury trial, the jury would be composed of twelve citizens
                   selected at random. The defendant and his attorney would have a say in
                   who the jurors would be by removing prospective jurors for cause
                   where actual bias or other disqualification is shown, or without cause
                   by exercising peremptory challenges. The jury would have to agree
                   unanimously before it could return a verdict of guilty. The court would
                   instruct the jury that the defendant is presumed innocent until such
                   time, if ever, as the government establishes guilt by competent evidence
                   to the satisfaction of the jury beyond a reasonable doubt.

            c.     If the trial is held by the judge without a jury, the judge would find the
                   facts and determine, after hearing all of the evidence, whether or not he
                   was persuaded of defendant's guilt beyond a reasonable doubt.

            d.     At such trial, whether by a judge or a jury, the government would be
                   required to present witnesses and other evidence against the defendant.
                   The defendant would be able to confront witnesses upon whose
                   testimony the government is relying to obtain a conviction and he
                   would have the right to cross-examine those witnesses. In turn the
                   defendant could, but is not obligated to, present witnesses and other
                   evidence on his own behalf. The defendant would be entitled to
                   compulsory process to call witnesses.

            e.     At such trial, defendant would have a privilege against self-
                   incrimination so that he could decline to testify and no inference of guilt
                   could be drawn from his refusal to testify. If defendant desired to do so,
                   he could testify on his own behalf.


                                         10
           Case 2:17-cr-00222-PP Filed 10/23/18 Page 10 of 20 Document 42
     32.       The defendant acknowledges and understands that by pleading guilty he

is waiving all the rights set forth above. The defendant further acknowledges the fact that

his attorney has explained these rights to him and the consequences of his waiver of these

rights. The defendant further acknowledges that as a part of the guilty plea hearing, the

court may question the defendant under oath, on the record, and in the presence of

counsel about the offense to which the defendant intends to plead guilty. The defendant

further understands that the defendant's answers may later be used against the

defendant in a prosecution for perjury or false statement.

     33.       The defendant acknowledges and understands that he will be adjudicated

guilty of the offenses to which he will plead guilty and thereby may be deprived of certain

rights, including but not limited to the right to vote, to hold public office, to serve on a

jury, to possess firearms, and to be employed by a federally insured financial institution.

     34.       The defendant knowingly and voluntarily waives all claims he may have

based upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions

of the Sixth Amendment. The defendant agrees that any delay between the filing of this

agreement and the entry of the defendant's guilty plea pursuant to this agreement

constitutes excludable time under the Speedy Trial Act.

     35.      The defendant knowingly and voluntarily waives any claim or objection he

may have based on statute of limitations, venue, etc.

                         Further Civil or Administrative Action

     36.      The defendant acknowledges, understands, and agrees that the defendant

has discussed with his attorney and understands that nothing contained in this

                                         11
           Case 2:17-cr-00222-PP Filed 10/23/18 Page 11 of 20 Document 42
agreement, including any attachment, is meant to limit the rights and authority of the

United States of America or any other state or local government to take further civil,

administrative, or regulatory action against the defendant, including but not limited to

any listing and debarment proceedings to restrict rights and opportunities of the

defendant to contract with or receive assistance, loans, and benefits from United States

government agencies.

                                 GENERAL MATTERS

     37.      The parties acknowledge, understand, and agree that this agreement does

not require the government to take, or not to take, any particular position in any post-

conviction motion or appeal.

     38.      The parties acknowledge, understand, and agree that this plea agreement

will be filed and become part of the public record in this case.

     39.      The parties acknowledge, understand, and agree that the United States

Attorney's office is free to notify any local, state, or federal agency of the defendant's

conviction.

     40.      The defendant understands that pursuant to the Victim and Witness

Protection Act, the Justice for All Act, and regulations promulgated thereto by the

Attorney General of the United States, the victim of a crime may make a statement

describing the impact of the offense on the victim and further may make a

recommendation regarding the sentence to be imposed. The defendant acknowledges

and understands that comments and recommendations by a victim may be different from

those of the parties to this agreement.

                                         12
           Case 2:17-cr-00222-PP Filed 10/23/18 Page 12 of 20 Document 42
              EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      41.         The defendant acknowledges and understands if he violates any term of

this agreement at any time, engages in any further criminal activity prior to sentencing,

or fails to appear for sentencing, this agreement shall become null and void at the

discretion of the government. The defendant further acknowledges and understands that

the government's agreement to dismiss any charge is conditional upon final resolution of

this matter. If this plea agreement is revoked or if the defendant's conviction ultimately

is overturned, then the government retains the right to reinstate any and all dismissed

charges and to file any and all charges which were not filed because of this agreement.

The defendant hereby knowingly and voluntarily waives any defense based on the

applicable statute of limitations for any charges filed against the defendant as a result of

his breach of this agreement. The defendant understands, however, that the government

may elect to proceed with the guilty plea and sentencing. If the defendant and his

attorney have signed a proffer letter in connection with this case, then the defendant

further acknowledges and understands that he continues to be subject to the terms of the

proffer letter.

                        VOLUNTARINESS OF DEFENDANT'S PLEA

     42.          The defendant acknowledges, understands, and agrees that he will plead

guilty freely and voluntarily because he is in fact guilty. The defendant further

acknowledges and agrees that no threats, promises, representations, or other

inducements have been made, nor agreements reached, other than those set forth in this

agreement, to induce the defendant to plead guilty.

                                          13
            Case 2:17-cr-00222-PP Filed 10/23/18 Page 13 of 20 Document 42
                                ACKNOWLEDGMENTS

[am the defendant. I am entering into this plea agreement freely and voluntarily. I am
not now on or under the influence of any drug, medication, alcohol, or other intoxicant
or depressant, whether or not prescribed by a physician, which would impair my ability
to understand the terms and conditions of this agreement. My attorney has reviewed
every part of this agreement with me and has advised me of the implications of the
sentencing guidelines. I have discussed all aspects of this case with my attorney and I am
satisfied that my attorney has provided effective asSistance of counsel.



Date: io     - It
                                         DEVIN JEFFERSON
                                         Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with
the defendant. To my knowledge, my client's decision to enter into this agreement is an
informed and voluntary one.



Date:10-3\-t
                                         ROBER J PE kG
                                         Attorney for Def ndant


For the United States of America:



Date:

                                         United States Attorney



Date:   /(723/zo/8-
                                               A S. KWA RSKI
                                          ssistant United States Attorney



                                           14


        Case 2:17-cr-00222-PP Filed 10/23/18 Page 14 of 20 Document 42
                                       Attachment A

        Armed Robbery of Walgreens on South 27th Street: On March 8, 2017, at
approximately 9:25 p.m., three black males, two of which were armed with handguns,
robbed the Walgreens located at 4730 S. 27th St., Milwaukee, WI. Two of the armed
robbers jumped the pharmacy counter, handed the pharmacist a demand note, and stole
several bottles of various narcotics. The third robber acted as a lookout. The victim
pharmacist stated that that each robber had a handgun and was carrying a red duffle bag.
She stated that they were whispering and telling her to be quiet and shut up. She stated
that the first robber was holding a black semi-automatic handgun in his right hand and
that he told her to "Put it in the bag," and held out a bag for her to grab. She stated that
she was working with 30 mg Oxycodone tablets and 30 mg Morphine tablets when the
armed robbers jumped the pharmacy counter and that she had a 100 tablet sealed bottle
of Oxycodone and a half bottle of Oxycodone with an unknown number of tablets in it.
She stated that the first robber told her to go to the safe where the drugs were, and she
told the first robber that she couldn't get into the safe because it was locked and on a three
minute timer. The robber then asked for the Tussionex and she placed one full bottle (1
pint) and another partially full bottle of Tussionex into the red duffel bag. She stated that
the second robber was armed with a black semi-automatic handgun and was talking on
a cell phone during the robbery. She stated that the armed robbers then jumped back
over the counter and into the store. She stated that the suspects left a demand note behind
that listed the names of the medications that the robbers were looking for, which read:
"ROBBERY: All Bottles of Oxycodone 30 mg, 20 mg, 15 mg, 10 mg, 5 mg, Zanax,
Perocosets, Vicodin, All Bottles of Tussionex - Hydrocodone Politrex Chlophrine, Hi-tech
- Promethozine Codien Phosphate, Actavist - Promethazine Codien Phosphate, 30 sec or
Will Shoot TRY ME."

        The victim pharmacist also stated that there was a suspicious customer in the store
about an hour before the robbery. The victim pharmacist assistant described that the two
armed robbers jumped over the counter and that the armed robbers were pointing the
guns at she and the pharmacist. She stated that one of the armed robbers went to her and
the other went to the pharmacist. She stated that the armed robber went up to her and
stated, "Don't do anything stupid," while pointing the gun at her and that he handed her
a note. She stated that she did not read the note, and that the armed robber began
demanding Xanax. She stated that she proceeded to take the armed robber to the Xanax
and proceeded to put some of the bottles in the armed robber's bag. She stated that the
armed robber directed her back to the safe, at gunpoint, and when they got back to the
safe, the safe was locked and that the armed robber proceeded to demand "lean," and
"Oxys." She then asked if the armed robber wanted generic and he said he did and she
gave him Alprazolam and Zolpidem. She stated that the armed robber then got a phone
call and that he answered the phone and when he got off the phone, he yelled to the other
armed robber, "let's go," and they proceeded to jump over the counter and left.


                                       15
         Case 2:17-cr-00222-PP Filed 10/23/18 Page 15 of 20 Document 42
        The manager working at the time described interacting with a suspicious
individual who came into the store looking around and who purchased stomach
medication approximately 45 minutes to an hour before the robbery occurred. The
manager stated that about a minute prior to the armed robbery occurring, she
remembered seeing the same suspicious individual again in an aisle and that he stated
that he got the wrong medication, but at the time he was looking at the vitamins, which
struck her as odd. She stated she observed another suspicious individual and that when
she went back to the pharmacy area, that individual was now robbing the pharmacy
employees. She stated that she made eye contact with the suspect again but continued to
walk away toward aisle one where she encountered an employee and asked the employee
to call 911. She stated that she remained in aisle one and tried to remain unnoticed and
quiet. She stated approximately one minute later she observed the robber running
quickly past her and toward the front of the store. Because she believed he was the only
robber, she took a few steps and then a second robber came running from the second aisle
and ran into her causing him to fall to the floor and drop his red bag which was full of
drugs. She stated that the second robber was armed with a handgun.

       Armed Robbery of Walgreens on South Howell Avenue: On March 10, 2017, at
approximately 1:10 a.m., one black male armed with a black semiautomatic handgun
robbed the Walgreens located at 3701 S. Howell Ave., Milwaukee, WI. The victim
pharmacist stated that he had his back turned and when he turned around he observed
an unknown black male standing right behind him. He stated that he never even heard
the armed robber jump over the pharmacy counter. The victim pharmacist stated that he
was startled and let out a yelp and that the armed robber told him to be quiet and then
asked him to open the drug safe. The armed robber demanded that the pharmacist open
the safe that contained Percocets and Tussionex. The victim pharmacist stated that the
armed robber was holding a black semi-automatic handgun in his hand and holding it
down by his side. The victim pharmacist stated that he told the armed robber that the
Percocets and the Tussionex were in the drug safe with a time delay lock and he showed
the armed robber that he could not open the safe and explained how the safe worked.
The victim pharmacist then told the armed robber that he had some Percocets and
Tussionex on the counter and due to the time delay on the safe, the armed robber instead
stole various bottles of narcotics that were on the counter. The armed robber then ordered
the pharmacist to open the cash register, and he stole $70 from the cash drawer. The
armed robber then returned back to the safe and reached out and tried to open the safe
again and when the safe didn't open, the armed robber paced back and forth, and then
climbed back over the counter and walked out of the store.

       Armed Robbery of Walgreens on Appleton Avenue: On March 10, 2017, at
approximately 11:35 p.m., two black males, one of which was armed with a handgun,
robbed the Walgreens located at N83 W15701 Appleton Ave, Menomonee Falls, WI. One
of the armed robbers jumped over the pharmacy counter and pointed a black handgun
directly at the pharmacist. The pharmacist stated that the first suspect jumped over the

                                       16
         Case 2:17-cr-00222-PP Filed 10/23/18 Page 16 of 20 Document 42
counter and landed next to him. The first robber had a gun in his hand and told him to
give him the "Percs" and the "Oxys." The victim pharmacist stated that he understood
that the armed robber wanted narcotic pills, specifically Percocets and Oxycodone and at
gunpoint, walked over to the safes were the pharmacy keeps the narcotic pills. The victim
pharmacist advised the first suspect that the safe with the Oxycodone pills was a time-
delay safe and offered some pills in the safe to the left of the timed safe, which were
"dummy bottles," with a small amount of Percocet in them. The victim pharmacist
explained these bottles are there in the case of a robbery so the robbers may take them
and leave; however, the robber did not simply take the "dummy bottles," and leave. The
victim pharmacist stated after he started the unlock process of that safe, he also unlocked
other cabinets that were not on time-delay and filled the armed suspect's bag with
"dummy bottles."

       Then a second robber jumped over the pharmacy counter, and the robbers ordered
the pharmacist to open the safe. The second robber was not observed with a firearm. The
victim pharmacist stated that the second robber was very aggressive, and at one point,
the second robber reached into the victim's front left pants pocket while he was being
held at gunpoint, and pulled out the victim pharmacist's wallet. The victim pharmacist
stated that the second robber then stated, "I got your family now, so don't do anything
stupid." The victim pharmacist stated that while waiting for the three-minute timer on
the safe, he was held at gunpoint, and after the timer clicked and the safe was opened,
the robbers obtained various bottles of narcotics from the safe and then fled the store.
The victim pharmacist stated that both robbers filled their bags with the opiates and
completely emptied the entire cabinet. After the robbers filled their bags with the pill
bottles, they told the victim pharmacist to lie on his stomach and not to move for ten
minutes. Later, the victim pharmacist determined that the stolen prescription pills have
an estimated value of approximately $19,638.

        At all relevant times, the three aforementioned Walgreens were engaged in the
sale of articles and commodities in interstate commerce. None of the robbers in the three
above-described armed pharmacy robberies wore masks or had their faces covered.
Review of the surveillance footage of the robbers casing and/ or robbing the Walgreens
pharmacies reveals that the same group of individuals were involved in all three of the
above-described armed robberies.

       Identification of Getaway Vehicle and Co-Conspirator Julius Finch: Review of
surveillance footage from the armed robbery of the Walgreens located at 3701 S. Howell
Avenue on March 10, 2017 also revealed a getaway vehicle (black Chevrolet conversion
van) used by the armed robbers. The black Chevrolet conversion van had white decals
down the sides of the van. The van also had a mismatched driver rear rim. Law
enforcement was able to identify the last three digits on the license plate as "290."
According to the Indiana Bureau of Motor Vehicles, a black 2004 Chevrolet Express 1500
with Indiana license plate number XGV-290 is registered to Shirley Finch in Indianapolis,

                                       17
         Case 2:17-cr-00222-PP Filed 10/23/18 Page 17 of 20 Document 42
Indiana. Julius Finch is the son of Shirley Finch. On March 7, 2017, at approximately
11:19 p.m., Julius Finch checked into the Motel 6 located at 1201 W College Ave, Oak
Creek, WI. Julius Finch checked out of the Motel 6 sometime the morning of March 8,
2017. Finch provided his Indiana driver's license at the time of check in and his driver's
license was photocopied by Motel 6 staff. The driver's license and check-in documents at
the Motel 6 reveal that Finch used the address of 4601 Guilford, Indianapolis, IN, 46205.

       During a review of the Motel 6 surveillance video on March 8, 2017, Julius Finch
and three other black males, two of which were subsequently identified as Devin
Jefferson and Tracy Hollowell, were observed entering a black Chevrolet van with white
decals down the sides of the van and a mismatched driver's side rear rim, that was later
used as the getaway vehicle in the Howell Avenue robbery.

       A person who wishes to remain anonymous and is familiar with Shirley and Julius
Finch was shown photographs of the black Chevrolet van observed in the Motel 6
surveillance footage. The person confirmed that the van belonged to Shirley Finch. The
person was shown a photograph of Julius Finch and confirmed that Julius Finch was
Shirley's son, and that Julius lived with his mother. The person also told law enforcement
that the Finches now live at 9661 Gemini Rd., Indianapolis, IN. On March 21, 2017, law
enforcement observed a black 2017 Chevrolet Impala with Indiana license plate
#FL598AAX parked in the driveway of 9661 Gemini Rd., Indianapolis, IN. According to
Enterprise Rent-A-Car, Julius Finch rented a black 2017 Chevrolet Impala with Indiana
plate FL598AAX on February 2,2017. The rental was due back to Enterprise on March 23,
2017. Julius Finch provided the phone numbers 317-960-9757 and 317-923-3828 to
Enterprise.

        Hotel records also reveal that Finch checked into the Red Roof Inn 6360 S. 13th
Street, Oak Creek, WI on March 8, 2017, and departed on March 11, 2017. Subpoenaed
hotel records further reveal that Finch checked into the Comfort Suites Hotel, 10831 Park
Place, Milwaukee, WI, on March 10, 2017, and departed on March 11, 2017. Finch
provided the address of 4601 Guilford, Indianapolis, IN, 46205, and phone number 317-
493-6157 (Jefferson's number) to the Comfort Suites Hotel. Finch paid for the room at
Comfort Suites with a credit card, which was subsequently seized from Finch's property
at the Regional Jail and Correctional Facility, South Central Regional Jail, 1001 Centre
Way, Charleston, West Virginia, where Finch is in custody for the armed robbery of a
pharmacy.

       Witness Identifications: Case agents displayed photo arrays of Jefferson to
victims of the above-described armed robberies of pharmacies. Jefferson was identified
by the Walgreens manager as being one of the gunmen in the armed robbery of the
Walgreens located at 4730 S. 27th Street, Milwaukee WI on March 8, 2017. Jefferson was
also identified by the victim pharmacist as being the gunman in the armed robbery of the
Walgreens located at N83 W15701, Appleton Avenue, Menomonee Falls, WI on March

                                       18
         Case 2:17-cr-00222-PP Filed 10/23/18 Page 18 of 20 Document 42
10, 2017. The victim pharmacist from the Menomonee Falls robbery also positively
identified a juvenile, D.R., as being the second armed robber.

        Hollowell was identified by a Walgreens manager as participating in the casing of
the Walgreens located at 3701 S. Howell Ave., Milwaukee, WI on March 8, 2017, prior to
the armed robbery on March 10, 2017. Additionally, Jefferson's cellsite records reveal that
his phone was registering off a cell tower located in close proximity to the Walgreens
located on Howell Avenue at the time Hollowell was doing the casing of the Walgreens
on Howell Avenue on March 8, 2017 at 12:47 p.m. Case agents also identified Hollowell
in surveillance videos casing the Walgreens located at N83 W15701 Appleton Avenue, in
Menomonee Falls, prior to the armed robbery occurring on March 10, 2017. Hollowell
was also identified in surveillance videos casing the Walgreens located at 6442 North 76th
Street, Milwaukee, WI, and the Walgreens located at 2625 West National Avenue, neither
of which were actually robbed. Jefferson's cellsite records reveal that his phone was
registering off a cell tower located in close proximity to the Walgreens located on
National Avenue when Hollowell was identified as being inside the store doing a casing
of that Walgreens. Additionally, Harvey and Hollowell were identified via surveillance
video casing the Walgreens located at 3701 South Howell Avenue on March 9, 2017
approximately one hour before the armed robbery occurred at 1:10 a.m. on March 10,
2017. The surveillance video captures Hollowell and Harvey entering the Walgreens and
Finch's Chevrolet Conversion van in the parking lot.

       Historical Cell Site and Telephone Toll Analysis: Law enforcement obtained
court orders  authorizing disclosure of all of the cellular telephones registering off cell
towers located in close proximity to the three victim Walgreens and the Motel 6 during
specified times. The following numbers were identified as registering off of cell towers
located in close proximity to the three victim Walgreens: 317-960-9757 (Finch), 317-493-
6157 (Jefferson); 317-796-7785 (Harvey) and 512-202-1774 (Hollowell).

        Jefferson's Telephone Records: Review of the call detail records for 317-960-9757,
one of Finch's cell phones, reveals multiple contacts with 317-493-6157 between March 1
and March 7, the days leading up to the armed robberies in the Eastern District of
Wisconsin. An Indianapolis Metropolitan Police report dated on October 9, 2016, listed
the number of Devin G. Jefferson as 317-493-6157. This is the same number Finch
provided to the Comfort Suites when he checked in to the hotel on March 10, 2017. Law
enforcement also obtained a 2703(d) order, which revealed that 317-493-6157 connected
with a cell tower located in close proximity to the Walgreens located at N83 W15701
Appleton Ave, Menomonee Falls, WI, shortly before the armed robbery occurred on
March 10, 2017. Additionally, the historical cell site records for 317-493-6157 reveal that
it traveled from Indianapolis to Milwaukee on March 7, 2017, and it traveled back to
Indianapolis from Milwaukee on March 11, 2017.



                                       19
         Case 2:17-cr-00222-PP Filed 10/23/18 Page 19 of 20 Document 42
        f efferson's Post-Arrest Statement: On December 20, 2017, case agents interviewed
Jefferson. After being advised of his Miranda rights, and waiving them, Jefferson
admitted to his own involvement in the armed robberies of the S. 27th Street and
Menomonee Falls Walgreens stores, and identified Harvey, Finch, and Hollowell as his
co-actors. Jefferson identified Hollowell as casing both pharmacies prior to the robberies.
Jefferson stated that Finch also cased the pharmacies prior to the robberies and was the
getaway driver who drove the van.




                                       20
         Case 2:17-cr-00222-PP Filed 10/23/18 Page 20 of 20 Document 42
